OPINION AND ORDER
On September 19,1994, the Inquiry Tribunal of the Kentucky Bar Association charged movant, Robert P. Carter, with three counts of professional misconduct arising out of his representation of one client regarding a real estate transaction and with two counts of professional misconduct arising out of his representation of another client with respect to an adoption proceeding.
During his representation in the adoption proceeding, Carter violated SCR 3.130-1.3 by failing to file a correct petition for the adoption of his clients’ grandson with reasonable promptness. Part of the delay was due to Carter’s lack of familiarity with a change in the adoption laws. The delay was further compounded by a contentious relationship between Carter and his wife/office manager, which ultimately resulted in divorce. Carter also violated SCR 3.130-1.4 by failing to adequately communicate with his clients in the adoption proceeding.
Carter has acknowledged that his conduct violated SCR 3.130-1.4(a) and SCR 3.130-3.3(a)(3). Carter does not acknowledge engaging in the conduct described in the other charge against him, arising out of representation regarding a real estate transaction. He has requested that the two disciplinary proceedings now pending against him be terminated by a 59-day suspension for his violation of the applicable standards of professional conduct.
The Kentucky Bar Association has offered no objection to the proposed sanction and termination of the two disciplinary proceedings. Having reviewed the record, we grant Carter’s “Motion to Resign under Terms of a 59 Day Suspension.” We consider this to be a motion for a 59-day suspension.
It is hereby ordered that Robert P. Carter is suspended from the practice of law for 59 days from the date of entry of this order. The disciplinary proceedings against Carter in KBA Files 4479 and 4523 are hereby terminated. Carter has tendered payment of $232.75 as full payment of the disciplinary costs in accordance with SCR 3.450(1).
All concur.
ENTERED: October 19, 1995
/s/ Robert F. Stephens’
Chief Justice